 1

 2                                                       JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     United African-Asian           ) Case No. 8:18-cv-01470-JLS-KES
11   Abilities Club, et al.,        )
                                    ) ORDER STAYING ACTION PENDING FINAL
12                  Plaintiff,      ) SETTLEMENT, REMOVING CASE FROM
                                    ) ACTIVE CASELOAD, AND FILING OF
13                  v.              ) DISMISSAL
                                    )
14   2190 College Avenue, L.P.,     )
     et al.                         )
15                                  )
                    Defendant(s).   )
16                                  )
                                    )
17                                  )
18

19         On October 31, 2018, Plaintiffs filed a Notice of Settlement
20   (doc. 9), indicating that the case has fully settled. Based
21   thereon, the Court hereby orders all proceedings in the case stayed
22   pending final settlement.
23         It is further ordered that this action is removed from the
24   Court’s active caseload, subject to the right upon good cause shown
25   within thirty (30) days, to reopen the action if settlement is not
26   consummated.
27   ///
28   ///
 1        The parties shall file a Stipulation of Dismissal no later than

 2   December 3, 2018. If no dismissal is filed, the Court deems the

 3   matter dismissed at that time.

 4        The Court retains full jurisdiction over this action and this

 5   order shall not prejudice any party in the action.

 6

 7   IT IS SO ORDERED.

 8

 9        DATED: November 01, 2018

10                                         JOSEPHINE L. STATON
                                          _______________________________
                                          HONORABLE JOSEPHINE L. STATON
11                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
